 Case 3:13-cv-04631-B-BH Document 90 Filed 12/29/20                Page 1 of 1 PageID 867



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

SAMUEL WILLIAM MAINES,                         )
    ID # 44442-177,                            )
          Movant,                              )
                                               )   No. 3:13-CV-4631-B-BH
vs.                                            )   No. 3:12-CR-151-B
                                               )
UNITED STATES OF AMERICA,                      )
          Respondent.                          )

            ORDER OF THE COURT ON RECOMMENDATION REGARDING
             REQUEST TO PROCEED IN FORMA PAUPERIS ON APPEAL

       Considering the record in this case and the recommendation of the Magistrate Judge, the
Court hereby finds and orders:

      ( )    The request for leave to proceed in forma pauperis on appeal is GRANTED.

      (X)    The updated request for leave to proceed in forma pauperis on appeal (doc. 88) is
             DENIED because the Court certifies pursuant to Fed. R. App. P. 24(a)(3) and 28
             U.S.C. § 1915(a)(3) that the appeal is not taken in good faith. In support of this
             certification, the Court incorporates by reference the magistrate judge’s findings,
             conclusions, and recommendation filed in this case on September 28, 2020 (doc.
             75), and the order filed in this case on October 23, 2020 (doc. 80). Based on those
             filings, this Court finds that the appeal presents no legal points of arguable merit
             and is therefore frivolous.

                     (X)    Although this Court has denied leave to proceed in forma pauperis
                     on appeal, the movant may challenge the denial by filing a separate
                     motion to proceed in forma pauperis on appeal with the Clerk of Court,
                     U.S. Court of Appeals for the Fifth Circuit, within thirty days after service
                     of the notice required by Fed. R. App. P. 24(a)(4). See Fed. R. App. P.
                     24(a)(5).

DATE: December 29th, 2020.



                                            _________________________________
                                            JANE J. BOYLE
                                            UNITED STATES DISTRICT JUDGE
